Opinion
issued May 30, 2012.









 
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B10B00407BCV
 

 
ROY ALLEN MILLER.,
Appellant
 
V.
 
BRANTLEY TRUCKING,
Appellee
 

 
On Appeal from the 334th
District Court
Harris County, Texas
Trial Court Cause No. 2009-59282
 

 
MEMORANDUM
OPINION




Appellant, Roy Allen Miller, has failed to
timely file a brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
The appeal is dismissed for want of
prosecution for failure to timely file a brief. 

We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Higley, Sharp, and Huddle.